Citation Nr: 0910044	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-34 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 20 percent for the 
service-connected bilateral hearing loss from July 30, 2005 
to March 14, 2008, and to a rating in excess of 40 percent 
thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that confirmed and continued a 
previously assigned 20 percent rating for the service-
connected hearing loss.

During the appeal period, but before the case was sent to the 
Board, the RO issued another rating decision in October 2008, 
that increased the 20 percent rating for the service-
connected hearing loss to 40 percent, effective from March 
14, 2008.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file.

At the February 2009 hearing, the Veteran's representative 
raised a claim for a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability (TDIU), which is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  From July 30, 2005 to March 14, 2008, bilateral hearing 
loss was manifested by an auditory acuity level of V for the 
right ear and V for the left ear

2.  Since March 14, 2008, bilateral hearing loss has been 
manifested by an auditory acuity level of VI for the right 
ear and VIII for the left ear.


CONCLUSIONS OF LAW

1.  From July 30, 2005 to March 14, 2008, the criteria for 
the assignment of a disability rating higher than 20 percent 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § § 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § § 4.85, 4.86 Diagnostic Code 6100 (2008). 

2.  Since March 14, 2008, the criteria for the assignment of 
a rating higher than 40 percent for the service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § § 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§  4.85, 
4.86 Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA requires notice of the type 
of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-and post-adjudication VCAA notice by 
letters, dated in September 2005, January 2008, and September 
2008. 

The notice also included the type of evidence needed to 
substantiate the claim for increase, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life and general notice 
of the criteria of the Diagnostic Code under which the 
Veteran is rated.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice, to include the general 
notice of the criteria of the Diagnostic Codes under which 
the Veteran is rated, was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim for an increased rating for bilateral hearing loss was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  At the February 2009 hearing, the 
Veteran indicated that he would be willing to undergo a new 
VA audiological examination, and his wife testified that his 
hearing had deteriorated in the previous year.  The duty to 
assist includes providing a medical examination when such is 
necessary to make a decision on the claim.  The claimant was 
afforded VA examinations in September 2005, and March 2008.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined in 2008, and 
as the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted, VAOPGCPREC 
11-95, the Board is deciding the appeal on the current 
record.

As the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

II.  Increased Rating

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The RO granted service connection for bilateral hearing loss 
in an April 1981 rating decision, and assigned a disability 
rating of 20 percent.  In July 2005, the RO received the 
current claim for an increased rating.  

In statements throughout the appeal, and at the personal 
hearing, the Veteran complained that his service-connected 
hearing loss affected his activities of daily living.  He 
reported that he could not distinguish sounds or recognize 
speech at times.  He had difficulty understanding people and 
he required others to repeat themselves, which resulted in 
frustration, tension and misunderstandings, both in his 
personal life and at work.  He reported that without his 
hearing aids, he was unable to hear at all.  The Veteran's 
wife also testified that the Veteran's hearing loss impaired 
his ability to protect himself or others from dangers because 
he was unable to hear warning sings.  A November 2005 VA 
clinical note contained a finding of hearing loss that was 
very advanced for the Veteran's age.  Treatment records and 
VA examination reports reflect that the Veteran has been 
fitted with hearing aids. 

Increased rating prior to March 14, 2008

The record contains a VA audiological evaluation, dated in 
September 2005.  The puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 60, 70, 65, and 70, respectively; and in the 
LEFT ear 65, 70, 65, and 65, respectively.  The puretone 
threshold average in the right ear was 66, and the average in 
the left ear was 66.  Speech discrimination in the right ear 
was 92 percent and 80 percent in the left ear.  The examiner 
diagnosed moderately severe sensorineural hearing loss, 
bilaterally.

Applying the examination results to 38 C.F.R. § 4.85, TABLE 
VI, the puretone decibel loss and speech discrimination 
scores on VA examination in September 2005 yielded a 
numerical designation of II for the right ear and IV for the 
left ear (66 is in the range of between 66 to 73 average pure 
tone decibel loss, and the speech discrimination score of 92 
percent on the right is in the range between 92 and 100 
percent speech discrimination; and the speech discrimination 
score of 80 percent on the left is in the range between 76 
and 82 percent speech discrimination). 

Applying the results from TABLE VI, by entering the numeral 
designations of II for the right ear and IV for the left ear 
to 38 C.F.R. § 4.85, TABLE VII yields a noncompensable 
disability rating under Diagnostic Code 6100.

However, as the pure tone threshold at each of the four 
specified frequencies 1000, 2000, 3000, and 4000 Hertz was 55 
decibels or more on the right and the left ear, an 
exceptional pattern of hearing impairment is shown under 38 
C.F.R. § 4.86(a).  Applying the pure tone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz of 55 decibels or more to Table VIA produces a 
numerical designation for the right and the left ear of V.  
Applying the results to TABLE VIA, entering the numeral 
designations of V for the right ear and V for the left ear to 
TABLE VII yields a disability rating of 20 percent under 
Diagnostic Code 6100.

The September 2005 VA audiological evaluation does not 
indicate that the Veteran's hearing loss at that time 
approached the level which would allow for the assignment of 
a rating higher than 20 percent.

In support of his claim, the Veteran submitted private 
audiological evaluation reports dated in November 2003, and 
October 2006.  At the personal hearing in February 2009, the 
Veteran also referred to a private audiological evaluation 
that was performed in April 2007.  

The private examination reports of November 2003, October 
2006, and April 2007, are of little probative value in this 
case.  Under 38 C.F.R. § 4.85, disability ratings are 
assigned for hearing loss based on an examination for hearing 
impairment that must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Moreover, puretone threshold averages are obtained by 
scores at 1000, 2000 3000 and 4000 Hz.  The private audiogram 
reports submitted by the Veteran do not contain a puretone 
score at 3000 Hz.  Thus the required standards are not met by 
the private reports.  Moreover, the Veteran was provided 
another VA examination in March 2008, which as further 
discussed below, certainly met the standards and reflects the 
most current degree of severity of his hearing loss.  

In sum, the September 2005 VA audiological examination 
results supports the assignment of a 20 percent rating for 
the service-connected hearing loss prior to March 14, 2008, 
and the private audiograms do not meet the regulatory 
standards to qualify as probative for rating purposes.  For 
these reasons, the preponderance of the evidence is against 
the claim for a rating higher than 20 percent prior March 14, 
2008, for the service-connected bilateral hearing loss, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Increased rating higher than 40 percent after March 14, 2008

On VA audiological examination on March 14, 2008, the 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 70, 
70, 65, and 65, respectively; and in the LEFT ear 65, 75, 70, 
and 65, respectively.  The puretone threshold average in the 
right ear was 68, and the average in the left ear was 69.  
Speech discrimination in the right ear was 72 percent and 56 
percent in the left ear.  The examiner diagnosed moderately 
severe flat sensorineural hearing loss, bilaterally.

Applying the results to 38 C.F.R. § 4.85, TABLE VI, the 
findings of the VA examination yielded a numerical 
designation of VI for the right ear (the average puretone 
decibel loss of 68 is in the range of between 66 to 73 
average pure tone decibel loss, and the speech discrimination 
score of 72 percent is in the range between 68 and 74 percent 
speech discrimination); and the VA examination findings 
yielded a numerical designation of VIII for the left ear (the 
average puretone decibel loss of 69 is in the range of 
between 66 to 73 average pure tone decibel loss, and the 
speech discrimination score of 56 percent is in the range 
between 52 and 58 percent speech discrimination).  

Applying the results from 38 C.F.R. § 4.85, TABLE VI, by 
entering the numeral designations of VI for the right ear and 
VIII for the left ear to 38 C.F.R. § 4.85, TABLE VII yields a 
disability rating of 40 percent under Diagnostic Code 6100.

As the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels 
or more on the right and the left ear, an exceptional pattern 
of hearing impairment is shown under 38 C.F.R. § 4.86(a).  
Thus, TABLE VIA under 38 C.F.R. § 4.85 may be substituted to 
obtain the numeric designations in order to determine whether 
a higher rating is warranted under 38 C.F.R. § 4.85, TABLE 
VII.  However, in this case, the use of numeric designations 
obtained from TABLE VIA does not result in the assignment of 
a rating in excess of 40 percent when those numeric 
designations are plugged into TABLE VII under 38 C.F.R. 
§ 4.85.  Specifically, applying the pure tone threshold 
averages for the right ear and the left ear to TABLE VIA, 
results in a numerical designation of V in each ear.  
Applying these results to TABLE VIA, entering the numeral 
designations of V for the right ear and V for the left ear to 
TABLE VII yields a disability rating of 20 percent under 
Diagnostic Code 6100, which does not result in a higher 
evaluation.

In sum, application of the March 2008 test results to the 
regulations under 38 C.F.R. § 4.85 and 4.86, warrants the 
assignment of a 40 percent rating, and no higher, based on 
TABLE VI; and, although an exceptional pattern of hearing has 
been established based on 38 C.F.R. § 4.86a, the use of 
38 C.F.R. § 4.85, TABLE VIA actually results in a rating 
below 40 percent; thus, it is more advantageous to rate the 
hearing loss based on the application of numeric designations 
derived from 38 C.F.R. § 4.85, TABLE VI, which has already 
been accomplished in this case.  

There is no medical evidence in the claims file to establish 
entitlement to a 40 percent rating prior the date of the 
March 14, 2008 VA examination.  Moreover, the Veteran's wife 
testified in February 2009, that she had noticed a particular 
decline in the Veteran's hearing about one year earlier.  
This is consistent with the VA examination results of March 
2008. 

There are no audiological evaluations of record that meet the 
standards set forth at 38 C.F.R. § 4.85 that support the 
assignment of a rating of 40 percent at any time since March 
14, 2008.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 40 percent after 
March 14, 2008, for bilateral hearing loss, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Extraschedular Rating

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

The evidence of record here does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" with respect to the Veteran's bilateral hearing 
loss.  38 C.F.R. § 3.321(b)(1).  The record lacks evidence 
that the Veteran's bilateral hearing loss has resulted in 
marked interference with his ability to work (beyond that 
contemplated with the regular rating criteria) or 
necessitated frequent hospitalization.  Rather, the symptoms 
shown in the record fit squarely with the rating criteria.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
38 U.S.C.A. § 1155;  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating higher than 20 percent for the 
service-connected bilateral hearing loss from July 30, 2005 
to March 14, 2008, and a rating in excess of 40 percent 
thereafter, is denied.  



____________________________________________
L.B. CRYAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


